Citation Nr: 1414650	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  08-22 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), a major depressive disorder, and a bipolar disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from August 1991 to August 1995.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied service connection for PTSD and a right knee disorder.  Jurisdiction of the Veteran's case is currently with the VA RO in Milwaukee, Wisconsin.

An unappealed August 2008 rating decision denied service connection for depression and a bipolar disorder.  However, during the pendency of the Veteran's case, the United States Court of Appeals for Veterans Claims (court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board recharacterized the claim on appeal to more accurately reflect the court's holding in Clemons. 

In a June 2012 decision, the Board denied the Veteran's claims for service connection for psychiatric and right knee disorders.

The Veteran appealed the Board's June 2012 decision to the court.  In a Joint Motion for Remand (JMR), the appellant and the VA General Counsel agreed that the Board erred by not providing an adequate statement of the reasons or bases for its finding discounting the Veteran's lay statements regarding his knee disability and for finding that he did not suffer from a mental health issue while in active service.  The court vacated the Board's June 2012 decision and remanded the case back to the Board for action consistent with the JMR.  A copy of the court's May 2013 Order is in the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Veteran seeks service connection for a psychiatric disorder including PTSD and major depressive and bipolar disorders.  He maintains that a close friend, Corporal M., hanged himself after an intense cold weather training exercise at Camp Pendleton and that another friend was shot and killed during live-fire training.  He believes these incidents resulted in the onset of his current psychiatric disorders.

Many of the Veteran's service treatment records are unavailable.  See July 2008 RO Memorandum of Unavailability.  The claims file contains copies of some service treatment records provided by him and include two dental treatment questionnaires, dated in August 1991 and July 1992, on which the Veteran checked "yes" to having nervousness prior to dental treatment.  A May 1995 separation examination report does not discuss a psychiatric abnormality.

A basis of the JMR is the Board's conclusion that there was no indication that the Veteran suffered from any mental health issues in service and did not report any complaints of a psychiatric disability until 2006, nearly 15 years after separation, and solely in conjunction with his claim for benefits.  

However, VA medical records dated in 2004, two years before the Veteran filed his present service connection claim, document his complaints of depression and mood swings dating to active service, his report that he had not previously sought psychiatric treatment, and that he only sought treatment at that time because his wife requested that he consider counseling.  See JMR at page 5.  See also July 6, 2004 VA outpatient record.

Post service medical records include diagnoses of major depressive disorder and bipolar disorder.  A May 2007 VA examiner diagnosed the Veteran with PTSD due to childhood traumas.  A July 2008 VA examiner diagnosed recurrent major depressive disorder, polysubstance dependence in remission, and PTSD, by history.  This examiner opined that all of the Veteran's mental disorders were less likely than not due to some other cause, unrelated to military service, that being his history of child abuse.

However, the two dental questionnaires among the Veteran's service treatment records document his nervousness that indicate the existence of a medical question regarding the etiology of the Veteran's current psychiatric disorder.  See JMR at page 5.  

Thus, the Board is of the opinion that the Veteran should be afforded a new VA examination to determine the etiology of any diagnosed psychiatric disorder found to be present.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008) (to the effect that the duty to provide an examination or medical opinion only applies if there is indication of the existence of a medical question).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

The Veteran also seeks service connection for a right knee disorder.  He complained of right knee pain present since 1992.  See March 10, 2009 VA outpatient record.  Results of a magnetic resonance image (MRI) performed in May 2006 were reported as normal.  Id.  He also claimed that his knee joint was dislocated once in 1996.  Id.

According to a May 1, 2006 VA medical record, the Veteran's musculoskeletal system was normal.  During an October 2006 private psychological evaluation performed in conjunction with the Veteran's claim for Social Security Administration (SSA) disability benefits, the Veteran indicated that he had bad knees and referred to two post service motor vehicle accidents.  

During a May 2007 VA examination, the Veteran reported suffering a right knee injury in service when he fell on gravel, that resulted in treatment from a corpsman and a light duty profile.  The diagnosis was a chronic right knee strain.  A November 6, 2007 VA physical therapy medical record discusses the Veteran's complaints of right knee pain.  There were elements of patellofemoral dysfunction and it was felt possible that there was meniscal involvement.

A basis of the JMR is the Board's conclusion that there was no evidence in the Veteran's service treatment records regarding treatment for a right knee injury.

The Veteran's statements provide competent evidence of an injury in service when he fell on gravel.  Many of his service medical records are missing and there is no evidence contrary to the Veteran's statements.  The Board finds the Veteran's account of his right knee injury in service is credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (involving a claim of service connection for paranoid schizophrenia where lay persons submitted statements attesting to observing a change in the veteran's behavior during and since service); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In light of the lay statements attesting to injuring his right knee during service, and the clinical findings consistent with right knee strain reported by the May 2007 VA examiner, the Veteran should be afforded a new VA examination performed by a physician with expertise to assess the nature and etiology of any right knee disorder found present.  See McLendon v. Nicholson, 20 Vet. App. at 79; see also Davidson v. Shinseki, 581 F.3d at 1313.

Recent medical records regarding the Veteran's treatment at the VA medical centers (VAMC) in Milwaukee, Wisconsin, and Chicago, Illinois (Hines), dated since August 2009, should be obtained.

An April 2012 Deferred Rating Decision references a September 29, 2011 claim for service connection for a mental disorder (possibly depression) and that evidence collected regarding the claim includes diagnosis of a bipolar disorder.  It was requested that the evidence developed in conjunction with this claim and the deferred rating be forwarded to the Board and that copies be made for a temporary file.  The Deferred Rating Decision is in the claims file but the Board is unable to identify the evidence collected regarding this claim, or the temporary file.

Accordingly, the case is REMANDED for the following action:

1. Identify and associate with the claims file all medical and other evidence collected in conjunction with the Veteran's September 29, 2011 claim for service connection for a mental disorder (possibly depression) including a temporary file.

2. Obtain all medical records regarding the Veteran's treatment at the VAMC in Milwaukee and Chicago (Hines), dated since August 2009, and from any additional VA and non-VA medical provider identified by him.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(e) (2013). 

3. After completion of the development requested above, schedule the Veteran for a VA psychiatric examination performed by a physician who has not previously examined the Veteran and has the appropriate expertise to determine the etiology of any diagnosed psychiatric disorder found to be present, including PTSD, a major depressive disorder, and a bipolar disorder.  The claims file, including a copy of this Remand, should be made available to the examiner for review.  All indicated tests and studies should be performed and all clinical findings reported in detail. Based on the examination and record review, the examiner should provide an opinion as to the following: 

a. does the Veteran have a diagnosed psychiatric disorder, including PTSD, a major depressive disorder, a bipolar disorder, or another disorder?

b. Is it at least as likely as not (i.e., at least a 50-50 probability) that the Veteran has symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD as defined under 38 C.F.R. § 4.125 ?  If so, is it at least as likely as not (i.e., at least a 50-50 probability) that the Veteran's PTSD is related to his in-service stressful events associated with the hanging death of his friend Corporal M. at Camp Pendleton and the accidental death of another friend during live-fire training?

c. If a psychiatric diagnosis other than PTSD is made, the examiner is requested to provide an opinion as to whether it is at least as likely as not that such disorder is related to the Veteran's active military service. 

d. In doing so, the examiner is particularly requested to address whether the nervousness noted in the Veteran's August 1991 and August 1992 dental questionaires in service represents the onset of any currently diagnosed psychiatric disorder.   

e. The examiner should provide reasons for all opinions rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for a psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified

4. Schedule the Veteran for a VA orthopedic examination performed by a physician with expertise to ascertain the nature and etiology of any current right knee disorder.  The claims file and a copy of this Remand should be made available to the examiner for review in connection with the examination.  A complete history of all post service intercurrent knee injuries should be obtained from the Veteran.  All appropriate testing should be performed and all clinical findings reported in detail.  

a. The examiner should be advised that the Board has found as credible the Veteran's account of injuring his right knee in service.

b. The examiner should offer diagnoses as they pertain to the right knee and an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any right knee disability had its clinical onset during the Veteran's period of service, or is otherwise related to such period of service.

c. Reasons should be provided for all opinions rendered.  The examiner should reconcile any opinion with the available service treatment records, and post-service diagnoses of right knee strain (in May 2007) and possible meniscal involvement (in November 2007) reflected in the VA treatment records.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for a right knee injury in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified

3.  After completion of the above, the RO should review the expanded record and determine if the benefit sought can be granted. If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


